Citation Nr: 1024773	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from September 1971 to December 1973, to include duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The Veteran appeared at a Videoconference Hearing before a 
Veterans Law Judge in January 2006.  A transcript is associated 
with the claims file.  The hearing was before a Judge who has 
since retired from the Board.  The Veteran has indicated that he 
would like his case to be adjudicated as it stands, and that he 
does not wish to have a hearing with another Veterans Law Judge.  

The claim has been before the Board on a previous occasion, and 
was remanded in February 2007 for evidentiary development.  All 
actions required by the remand have been satisfied, and the claim 
is ripe for appellate review.  


FINDING OF FACT

The Veteran has a diagnosis of PTSD, which has been clinically 
linked to exposure to service in Vietnam; the service department 
unit histories corroborate the Veteran's allegation of stressors 
while serving as a member of a Battalion Landing Team (BLT) 
operating in support of Operation Song Tranh in June 1972.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 
29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to this 
claim.  

Legal Criteria-Service Connection 

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The Veteran contends that he developed PTSD as a result of 
stressors in the Republic of Vietnam.  

Regarding a diagnosis, the Board notes that PTSD was diagnosed in 
an August 2004 VA clinical assessment, which linked PTSD with the 
Veteran's service in Vietnam.  At issue, is whether the Veteran's 
alleged stressors can be corroborated.  

The Veteran's service personnel records indicate award of the 
Vietnam Service Medal, with service in Vietnam listed as having 
occurred between May and October 1972.  The Veteran served as a 
shore party member, and had duty with the Fleet Marine Force in 
the contiguous waters of Vietnam aboard U.S. Navy amphibious 
ships, to include USS Alamo.  The Veteran's DD Form 214 indicates 
a military occupational specialty (MOS) of machine gunner.  The 
Veteran was not awarded the Combat Action Ribbon (CAR) or any 
other decoration which would, on its face, indicate participation 
in combat with enemy forces (e.g. Purple Heart Medal, Silver Star 
Medal, etc.).  

After thorough searching, VA was able to obtain unit histories 
which do show some participation in events which likely would 
have included exposure to enemy fire.  Specifically, it was noted 
that the Veteran's Battalion Landing Team (BLT) was deployed to 
waters off of Vietnam in June 1972 to support Operation Song 
Tranh 6/72, which involved readying amphibious landing craft for 
use during offensive operations.  It was specifically noted that 
the BLT participated in an assault made by South Vietnamese 
Marines, and that the BLT was able to withdraw their amphibious 
landing craft, as contingency operations were not required.  
Following withdraw of the amphibious craft from the assault, the 
BLT remained as a platform to receive emergency helicopter 
evacuations, and the Marines of the unit also stood by in case 
they were needed to act as a communications relay to the ongoing 
South Vietnamese assault.  Upon cessation of these activities, 
the USS Alamo remained in the Amphibious Holding Area (AHA) in 
the contiguous waters off of Vietnam until June 17, 1972.  

The Veteran had an MOS as a machine gunner and was assigned as a 
"shore party man" while working with the BLT in Operation Song 
Tranh.  The service department history indicates that the BLT was 
in proximity to an assault made on enemy forces by South 
Vietnamese Marines, including setting up positions as an 
emergency helicopter evacuation area and communications center.  
Given that the Veteran had an MOS as a machine gunner, his 
reports of taking and giving fire in support of Marine operations 
are not outside of the realm of probability.  

It is noted that corroboration of every detail of an alleged 
stressor, including the Veteran's personal participation, is not 
required to substantiate a claim for service connection for PTSD.  
Rather, the Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  See 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).  In this 
instance, the service department unit history places the Veteran 
at the site of an assault, conducted by allied forces, in June 
1972.  The service personnel records indicate that the Veteran 
was a "shore party man" and machine gunner, and that his BLT 
was proximate to combat operations, to include setting up 
emergency evacuation and communications areas.  The Board 
determines that although this evidence does not specifically 
state that the Veteran individually participated in combat, it 
corroborates the Veteran's stressor allegations.  

Given this, the Board can conclude that the Veteran's current 
diagnosis of PTSD has been medically linked to corroborated 
incidents during his service in Vietnam.  As such, the claim for 
service connection is granted.  See 38 C.F.R. § 3.304(f).  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


